NUMBER 13-09-00312-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                IN RE: TEXAS DEPARTMENT OF PUBLIC SAFETY


                             On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Per Curiam Memorandum Opinion1

        Relator, Texas Department of Public Safety, filed a petition for writ of mandamus

in the above cause on June 9, 2009, through which it sought to compel the trial court to

rule on its plea to the jurisdiction and alternatively, motion for summary judgment. Relator

further sought emergency relief in the form of a stay. On June 10, the Court granted in

part, and denied in part, the motion for emergency relief, and requested that the real party

in interest file a response to the petition for writ of mandamus.

        On June 15, relator supplemented the mandamus record with the trial court’s rulings


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
on its plea to the jurisdiction and alternatively, motion for summary judgment, and related

rulings. Because respondent has ruled on relator's plea to the jurisdiction and alternatively,

motion for summary judgment, relator’s petition for writ of mandamus asking us to require

respondent to rule is moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737

(Tex. 2005) (“A case becomes moot if a controversy ceases to exist between the parties

at any stage of the legal proceedings . . .”); State Bar of Texas v. Gomez, 891 S.W.2d 243,

245 (Tex. 1994) (stating that, for a controversy to be justiciable, there must be a real

controversy between the parties that will be actually resolved by the judicial relief sought).

       The Court, having examined and fully considered the petition for writ of mandamus

and the supplemental record thereto, is of the opinion that this matter has been rendered

moot. Accordingly, the Court LIFTS the stay previously imposed by this Court and

DISMISSES the petition for writ of mandamus as moot. See TEX . R. APP. P. 52.8(a).

                                                         PER CURIAM


Memorandum Opinion delivered and filed
this 18th day of June, 2009.




                                              2